DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/23/2022 has been entered.
 Response to Amendment
	The amendment filed on 01/31/2022 has been entered. As directed by the amendment: claim 28 is cancelled, claims 2 – 4 were previously cancelled, claims 1, 8, and 25 are amended. Thus claims 1, 5 – 25 are currently pending. Applicant’s Remarks/Arguments regarding the Final Rejection dated 11/30/2021 are fully considered (please see “Response to Arguments” section) and the following Non-Final Rejection is made herein.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, the term “substantially centrally on the base” in this claim is a relative term which renders the claim indefinite. The word “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Thus, It is not clear what “located substantially centrally on the base” means. Is the second projection located at the center of the base? Is there a range of offset (+ or - mm) from the center of the base that is considered “substantially centrally” on the base? These questions cannot be answered in a definite manner from the claim language or the specification, rendering the claim indefinite. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5 – 10, 14 – 22 and 25 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Tucker et al. (US 2016/0366725 A1), herein after called Tucker.
Regarding claim 1, Tucker discloses a system comprising: an article including an aerosolizable material (an e- fluid configured to be vaporized by an e-vaping device, (0018)); and an apparatus for heating the article (the e-vaping device 60 has a vaporizer that includes a heater configured to vaporize the e-fluid, (0018, FIG.1)), the apparatus comprising: a heating chamber for receiving the article (as shown in FIG.3 enclosed here, the heating chamber is defined by inner tube 62 including heater 14 and wick 28 for receiving liquid aerosolizable supply, (0037, FIG.3)); and a sleeve located around the heating chamber (outer tube 6 is located around inner tube 62, (0041, FIG.3)), wherein the heating chamber and the sleeve define a region therebetween (the inner tube 62 coaxially positioned within the outer tube 6 define a region therebetween, (0041, FIG. 2)), wherein the sleeve (6) is configured to receive a first seal at a first end of the sleeve (gasket 15 at the base end of 6 (0041, FIG.3)) and a second seal at a second end of the sleeve (gasket 10, (0047, FIG.3)), so that the sleeve can engage with additional components at the first and second ends (the enclosed FIG.3, shows outer tube 6 connected to additional components on both ends) in such a way that ingress or egress of fluid into or out of the region between the heating chamber and the sleeve is prevented (gasket 15 is fitted into the inner tube 62 and outer casing 6, the outer perimeter of the gasket 15 at one end provides a liquid-tight seal with an interior surface of the outer casing 6, (0041, FIG 3)) and the gaskets 10 and 15 and the outer tube 6 and the inner tube 62 may establish the confines of a liquid supply region 22 (0048, FIG.3)), and a base (outer perimeter 67 with the connector piece 37 and nose portion 61) at the first end of the sleeve (outer perimeter 67 with the connector piece 37 and nose portion 61 are at the bottom portion of outer tube 6, (0041, 0042 and enclosed FIG.3)); wherein the base (outer perimeter 67 including the cathode connector piece 37 and nose portion 61 (0041,0042 and (FIG.3)) comprises a first projection which protrudes into the sleeve at the first end (the outer perimeter 67 along with piece 37 has a nose portion protruding to fit with the interior of the outer casing 6 , (0041, 0042 and FIG.3)), and the base is sealingly engaged with the sleeve at the first end (outer perimeter 67 of the base protrudes into the interior surface of the outer casing 6 providing a liquid-tight seal with outer casing 6, (0041)) and wherein the first seal (15, FiG.3) is arranged between the first projection and an inner surface of the sleeve (15 is arranged between connector piece 37 and inner surface of 6, (FIG.3, 0041,and 0042), wherein the article is removably insertable into the heating chamber of the apparatus (Tucker discloses  the e-vaping device includes a fluid reservoir in the housing, the fluid reservoir configured to store an e-fluid (0018) . Further, Tucker discloses that the e-fluid (aerosolizable article) is drawn from the liquid supply region 22 through a wick 28 to be vaporized by the heater 14, (0036, FIG. 2 and enclosed FIG.3). Thus, the e-fluid (aerosolizable article) is removably insertable into the heating chamber or the e-fluid is removably wickable from the liquid supply region 22 into the heating chamber. Please note here, the broadest reasonable interpretation of “removably insertable into the heating chamber” is considered to mean that the e-fluid can be introduced into the heating chamber from the supply region or reservoir).

    PNG
    media_image1.png
    360
    825
    media_image1.png
    Greyscale

Regarding claim 5, Tucker discloses the apparatus according to claim 1, wherein the first seal is provided around a periphery of the first projection (gasket 15 (first seal) is provides around the edge periphery of outer perimeter 67 and connector piece 37 to contact the interior of outer tube 6 (sleeve), (0041, 0042, FIG.3).
Regarding claim 6, Tucker discloses the apparatus according to claim 1, wherein the first seal is an O-ring (seal 15 is a circular gasket (O-ring), (0041, FIG.3)).
Regarding claim 7, Tucker discloses the apparatus according to claim 1, wherein the base defines a recess configured to receive the first seal (the connector piece 37 of the base defines a recess wherein the gasket 15 fits on one end and upon insertion of the connector piece fit into the casing 6, (0042, FIG.3))
Regarding claim 8, Tucker discloses a system comprising: an article including an aerosolizable medium(an e- fluid configured to be vaporized by an e-vaping device, (0018)); and  an apparatus for heating the article (the e-vaping device 60 has a vaporizer that includes a heater configured to vaporize the e-fluid, (0018, FIG.1)),), the apparatus comprising: a heating chamber for receiving the article (as shown in FIG.3 enclosed here, the heating chamber is defined by inner tube 62 including heater 14 and wick 28 for receiving liquid aerosolizable supply, (0037, FIG.3)); a sleeve located around the heating chamber (outer tube 6 is located around inner tube 62, (0041, FIG.3)), wherein the heating chamber and the sleeve define a region therebetween (the inner tube 62 coaxially positioned within the outer tube 6 define a region therebetween, (0041, FIG. 2)), wherein the sleeve (6) is configured to receive a first seal at a first end of the sleeve (gasket 15 at the base end of 6 (0041, FIG.3)) and a second seal at a second end of the sleeve (gasket 10, (0047, FIG.3)), so that the sleeve can engage with additional components at the first and second ends (the enclosed FIG.3, shows outer tube 6 connected to additional components on both ends) in such a way that ingress or egress of fluid into or out of the region between the heating chamber and the sleeve is prevented (gasket 15 is fitted into the inner tube 62 and outer casing 6, the outer perimeter of the gasket 15 at one end provides a liquid-tight seal with an interior surface of the outer casing 6, (0041, FIG 3)) and the gaskets 10 and 15 and the outer tube 6 and the inner tube 62 may establish the confines of a liquid supply region 22 (0048, FIG.3)), a base (outer perimeter 67 including the connector piece 37 and nose portion 61) at the first end of the sleeve (the outer perimeter 67 including the connector piece 37 and nose portion 61 are at the bottom portion of outer tube 6, (0041, 0042 and FIG.3)), and wherein the base (outer perimeter 67 including the connector piece 37 and nose portion 61 (0041,0042 and (FIG.3)) comprises a first projection which protrudes into the sleeve at the first end (the outer perimeter 67 along with piece 37 have projections (first projection) protruding to fit with the interior of the outer casing 6 , (0041, 0042 and FIG.3)), and the base is sealingly engaged with the sleeve at the first end (outer perimeter 67 provides a liquid-tight seal with an interior surface of the outer casing 6, (0041, FIG. 3)), wherein the base further comprises a second projection (nose 67) that protrudes into a first end of the heating chamber (nose portion 61 protrudes to be fitted into the inner tube 62, (0041 and FIG.3)), wherein the article is removably insertable into the heating chamber of the apparatus (Tucker discloses  the e-vaping device includes a fluid reservoir in the housing, the fluid reservoir configured to store an e-fluid (0018) . Further, Tucker discloses that the e-fluid (aerosolizable article) is drawn from the liquid supply region 22 through a wick 28 to be vaporized by the heater 14, (0036, FIG. 2 and enclosed FIG.3). Thus, the e-fluid (aerosolizable article) is removably insertable into the heating chamber or the e-fluid is removably wickable from the liquid supply region 22 into the heating chamber. Please note here, the broadest reasonable interpretation of “removably insertable into the heating chamber” is considered to mean that the e-fluid can be introduced into the heating chamber from the supply region or reservoir).
Regarding claim 9, Tucker discloses the apparatus according to claim 8, wherein the second projection is located substantially centrally on the base (nose 67 is located around channel 20 that is central to the base, FIG. 3)).
Regarding claim 10, Tucker discloses the apparatus according to claim 8, wherein the second projection is configured to receive the heating chamber (nose portion 67 protrudes to be fitted into the inner tube 62, (0041 and FIG.3)).
Regarding claim 14, Tucker discloses the apparatus according to claim 1, wherein the heating chamber is a tube configured to be heated by one or more heating elements, or is itself a heating element (inner tube 62 has heater 14 that vaporizes fluid, (0045, FIG.3)).
Regarding claim 15, Tucker discloses the apparatus according to claim 1, further comprising a heater tail (anode post 47c, FIG. 2 and 3) connected to the heating chamber (connected to the electrical lead 47d of heater 14, (0061, FIG. 3)), wherein the heater tail is configured to connect to a power source to provide power to the heating chamber (anode post 47c also connects to the battery through node post of the battery 47b, (0061, FIG. 2 and 3)).
Regarding claim 16, Tucker discloses the apparatus according to claim 15, wherein the tail extends through a slot in the base for connection to a power source (the anode post 47c extends through the hole of connection piece 37 in to the battery section 72 to connect with the anode 47a of the battery, (FIG.2 and 3)).
Regarding claim 17, Tucker discloses the apparatus according to claim 1, further comprising a top (end insert 8, (FIG. 3)) at the second end of the sleeve (at the top end of outer tube 6, ( FIG. 3)), the top being sealingly engaged with the sleeve at the second end (the end insert 8 is connected to the outer tube 6 through gasket 10 that provide a substantially liquid-tight seal with an interior surface 97 of the outer casing 6, (0047, FIG. 3)).
Regarding claim 18, Tucker discloses the apparatus according to claim 17, wherein the second seal is an O-ring (gasket 10 is a circular gasket (O-ring), (0041, FIG.3)).
Regarding claim 19, Tucker discloses the apparatus according to claim 17, wherein the top comprises a recess for receiving the second seal (the end insert 8 (top) has an interior spacing to receive the top gasket (second seal), (0047, FIG.3)).
Regarding claim 20, Tucker discloses the apparatus according to claim 17, wherein the top defines a hollow chamber (end insert 8 defines a hollow member 91 disposed therein, (0039, FIG. 3).
Regarding claim 21, Tucker discloses the apparatus according to claim 1, further comprising an insulator configured to insulate the heating chamber (the electrically resistive material (heater 14) of the inner tube 62 (heating chamber) is embedded in, encapsulated or coated with an insulating material, (0057)).
Regarding claim 22, Tucker discloses the apparatus according to claim 21, wherein the insulator is located between the heating chamber and the sleeve (heater 14 is located between inner tube 62 and outer tube 6, (FIG.3)).
Regarding claim 25, Tucker discloses a method of manufacturing  a system comprising an article including an aerosolizable material and an apparatus for heating the article (a method of providing an e- fluid and e-vaping device 60 for heating the e-fluid (aerosolizable article), (0018, 0036, FIG.1)) the method comprising: providing the article (providing the e-vaping liquid, (0018)); providing a heating chamber (providing inner tube 62 with heater 14 and wick 28, (0037, FIG.3)), wherein the article is removably insertable into the heating chamber of the apparatus (Tucker discloses  the e-vaping device includes a fluid reservoir in the housing, the fluid reservoir configured to store an e-fluid (0018) . Further, Tucker discloses that the e-fluid (aerosolizable article) is drawn from the liquid supply region 22 through a wick 28 to be vaporized by the heater 14, (0036, FIG. 2 and enclosed FIG.3). Thus, the e-fluid (aerosolizable article) is removably insertable into the heating chamber or the e-fluid is removably wickable from the liquid supply region 22 into the heating chamber. Please note here, the broadest reasonable interpretation of “removably insertable into the heating chamber” is considered to mean that the e-fluid can be introduced into the heating chamber from the supply region or reservoir); providing a sleeve around the heating chamber (providing outer tube 6 is located around inner tube 62, (0041, FIG.3), the sleeve comprising a first end and a second end (outer tube 6 with a first end and second end, (FIG.3)), wherein the heating chamber and the sleeve define a region therebetween (the inner tube 62 coaxially positioned within the outer tube 6 define a region therebetween, (0041, FIG. 2)), providing a base comprising a first projection and a second projection (providing outer perimeter 67 with the connector piece 37 (first projection) and nose portion 61 ( second projection), wherein the sleeve is received on the first projection (the outer perimeter 67 along with piece 37 have projections (first projection) protruding to fit with the interior of the outer casing 6 , (0041, 0042 and FIG.3)) and the heating chamber is received on the second projection (nose portion 61 protrudes to be fitted into the inner tube 62, (0041 and FIG.3)); providing a sealant to seal the heating chamber to the base (providing sealing gaskets 10 and 15, (FIG 3)); providing a first seal on the base (sealing gasket 15 is provided on the base, (FIG.3)); and providing a top at the second end of the sleeve, and second seal on the top (providing end insert 8 and sealing gasket 10 on top of outer tube 6, (FIG.3)), wherein the sleeve (6) is configured to receive a first seal at the first end of the sleeve (gasket 15 at the base end of 6 (0041, FIG.3)) and a second seal at the second end of the sleeve (gasket 10, (0047, FIG.3)), so that the sleeve can engage with additional components at the first and second ends (FIG.3, shows outer tube 6 connected to additional components on both ends) in such a way that ingress or egress of fluid into or out of the region between the heating chamber and the sleeve into or out of the region between the heating chamber and the sleeve is prevented (gasket 15 is fitted into the inner tube 62, while at the other end the gasket 15 provides a liquid-tight seal with an interior surface of the outer casing 6, (0041, FIG 3)) and the gaskets 10 and 15 and the outer tube 6 and the inner tube 62 may establish the confines of a liquid supply region 22 (0048, FIG.3)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tucker in view of Marques et al. (US 2020/0107572 A1), which as a foreign priority date of June 9, 2017 and here in after called Marques.
 Regarding claim 11, Tucker discloses the apparatus according to claim 1, wherein a sleeve part (69) is made from PEEK (polyether ether ketone, (0075)).
Tucker does not explicitly disclose that the base is made from PEEK as well.
However, Marques that teaches an aerosol-generating system comprising a cartridge containing an aerosol-forming substrate (0001), also teaches a sheath (a heater) mount portions of the base 107 are made out of PEEK (0259).
The advantage of making the base from polyether ether ketone (PEEK) is to provide a material of high temperature resistance and low thermal conductivity to prevent heat to be conducting to other parts from the heating chamber (0031), protecting parts from heat damage.
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filling to modify the base potion of the apparatus of claim 1 disclosed by Tucker to be made from PEEK in order to provide a material of high temperature resistance and low thermal conductivity to prevent heat to be conducting to other parts from the heating chamber, protecting parts from heat damage as taught in Marques.
Regarding claim 12, Tucker discloses the apparatus according to claim 1. But,
Tucker does not disclose a sealant applied to the base to seal the heating chamber to the base.
However, Marques teaches sealing the two nicotine and acid compartments of a cartridge to be heated with nicotine-resistant materials and acid-resistant materials like epoxy resin (0206 and 0207).
Applying sealants like epoxy resin to the cartridge of the heating chamber provides protection the cartridge chamber from the Nicotine and acidic aerosolizable enhancing the shelf life of the chamber (cartridge), (0208).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filling to modify the apparatus of claim 1 disclosed by Tucker to have a sealant applied to the base in order to protection the heating chamber from the Nicotine and acidic aerosolizable enhancing the shelf life of the heating chamber as taught in Marques.
Regarding claim 13, Tucker in view of Marques teaches the apparatus according to claim 12, wherein the sealant is an epoxy resin (suitable sealant /coating material is epoxy resin, Marques (0207)).
Claim 23 - 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tucker in view of Thorson et al. (WO 2017/194766 A1), here in after called Thorson.
Regarding claim 23, Tucker discloses the apparatus according to claim 21. But, Tucker does not disclose the insulator configured to insulate the heating chamber comprises vacuum insulation.
Thorson that teaches apparatus arranged to receive smokable material to enable at least one component of the smokable material to be volatilized (page 1, line 6 -9), also teaches the insulation 24 of heater 20 can be a vacuum tube (page 7, line 16 -26).
The advantage of a vacuum tube insulation is providing thermal insulation from the heater or heating chamber not only by conduction but also convection (page 7, line 16 -26).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filling to modify the apparatus of claim 21 disclosed by Tucker to include an insulation of the heating chamber by a vacuum tube in order to insulate the heating chamber from both thermal conduction as well as thermal convection as taught in Thorson.
Regarding claim 24, Tucker discloses the apparatus according to claim 1, wherein the sleeve (outer tube 6) is made from metal or metal alloys (0044).
Tucker does not explicitly disclose the sleeve (outer tube 6) is made from stainless steel. However, Thorson teaches the heater 20 support tube is made of stainless steel (page 7, line 7 - 9).
Therefore, it would have been obvious to one having ordinary skill in the art at the time filling to make the sleeve (outer tube 6) to be made from stainless steel, since it is known in art that stainless steel is a commonly used metal or metal alloy for sleeves (outer tubes) of the heating chamber of the apparatus of claim.
Response to Arguments
Applicant's arguments filed on 01/31/2022 have been fully considered and the following response is made herein.
Regarding the indefiniteness rejection of claim 28
Claim 28 is cancelled by way of the current amendment. Thus, the rejection made to the claim is moot and withdrawn.
Regarding the Rejections under 35 U.S.C. 102 and 103
The applicant appears to suggest that because the independent claims 1, 8 and 25 are amended to recite “an article including an aerosolizable material, wherein the article is removably insertable into the heating chamber of the apparatus” respectively, The primary reference Tucker does not teach a system including an article including an aerosolizable material and an apparatus including a heating chamber, wherein the article may be removably insertable into a heating chamber of said apparatus. However, as indicated in the current rejection, the broadest reasonable interpretation of the amended limitation is still read by Tucker because: tucker discloses an article including an aerosolizable material (e-fluid) and the e-fluid (aerosolizable article) is removably insertable into the heating chamber or the e-fluid is removably wickable from the liquid supply region 22 into the heating chamber. Further, if the applicant wanted to distinguish from the e-fluid of Tucker that is wicked in to the heater/heating chamber and claim solid aerosolizable articles inserted into the heating chamber, then the examiner suggests amending the claims with equivalent limitations reciting solid aerosolizable articles would distinguish from Tucker.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILNESSA BELAY whose telephone number is (571)272-3136. The examiner can normally be reached 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILNESSA B BELAY/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761